Case 7:19-cv-00863-EKD-JCH Document 90-1 Filed 02/08/21 Page 1 of 10 Pageid#: 425
Case 7:19-cv-00863-EKD-JCH Document 90-1 Filed 02/08/21 Page 2 of 10 Pageid#: 426
Case 7:19-cv-00863-EKD-JCH Document 90-1 Filed 02/08/21 Page 3 of 10 Pageid#: 427
Case 7:19-cv-00863-EKD-JCH Document 90-1 Filed 02/08/21 Page 4 of 10 Pageid#: 428
Case 7:19-cv-00863-EKD-JCH Document 90-1 Filed 02/08/21 Page 5 of 10 Pageid#: 429
Case 7:19-cv-00863-EKD-JCH Document 90-1 Filed 02/08/21 Page 6 of 10 Pageid#: 430
Case 7:19-cv-00863-EKD-JCH Document 90-1 Filed 02/08/21 Page 7 of 10 Pageid#: 431
Case 7:19-cv-00863-EKD-JCH Document 90-1 Filed 02/08/21 Page 8 of 10 Pageid#: 432
Case 7:19-cv-00863-EKD-JCH Document 90-1 Filed 02/08/21 Page 9 of 10 Pageid#: 433
Case 7:19-cv-00863-EKD-JCH Document 90-1 Filed 02/08/21 Page 10 of 10 Pageid#: 434




             proven at trial.

      (b )   Punitive damages from each ofthe defendants in amount proven upon trial;

      (c)    Costs and expenses, including reasonable attorney's fees;

      (d)    Injunctive reliefto prevent fmiher unlawful conduct;

      (e)    All such other legal and equitable reliefas this Court deems appropriate.

                                A JURY TRIAL IS DEMANDED

                                      Respectfully submitted,

                                   TRAVIS WAYNE TOLLEY
                                         By Counsel

  JAMES RIVER LEGAL ASSOCIATES
  7601 Timberlake Road
  Lynchburg, Virginia 24502
  P (434) 845-4529
  F (434) 845-8536

   By: Isl M. Paul Valois
      M. Paul Valois, Esquire
      Counsel for Plaintiff
      Virginia State Bar No. 72326




                                                -10-
